By the Court.
The difficulty with the relator’s case seems to be in the law itself, which gives the office, and designates the power which is to appoint and remove; and yet *264fixes ho form1 of proceeding, and no trial to precede a removal. For though the appointment is, probably, during good behavior, the removing power is, in its judicial as well as its executive branch, vested in the same person; and nothing séeins to be required (where any thing is specified) but credible information;—not even that the officer shall believe it.
New York General Term,
September 16, 1861.
In this view of the case, and following the principle of the case of The People v. Stout, (19 How. Pr. R. 171,) it would seem that’this cáse was correctly decided by the judge, at the circuit; and' that his decision should be affirmed.
Judgment affirmed.
Clerke, Gould and Barnard, Justices.]